UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4954
JERRY GLENN TURPIN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                            (CR-00-76)

                       Submitted: July 1, 2002

                      Decided: August 23, 2002

      Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

D. Rodney Kight, Jr., KIGHT LAW OFFICE, Asheville, North Caro-
lina, for Appellant. Thomas Richard Ascik, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. TURPIN
                               OPINION

PER CURIAM:

   Jerry Glenn Turpin pled guilty under a plea agreement to one count
of robbery of a federally insured bank in violation of 18 U.S.C.A.
§ 2113(a) (West 2000). Turpin waived his right to contest his convic-
tion or sentence in a direct appeal other than for claims of ineffective
assistance of counsel or prosecutorial misconduct. The district court
sentenced Turpin to 240 months in prison and three years of super-
vised release.

   Turpin’s attorney filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), raising the issue of whether an ineffec-
tive assistance of counsel claim was clear from the face of the record,
but stating that, in his view, there are no meritorious issues for appeal.
Turpin filed a supplemental pro se brief raising the additional issue
of whether his counsel was ineffective for failing to raise a dimin-
ished capacity defense.

   Claims of ineffective assistance of counsel are not cognizable on
direct appeal unless counsel’s ineffectiveness plainly appears on the
face of the record. United States v. DeFusco, 949 F.2d 114, 120-21
(4th Cir. 1991). The record does not conclusively show that Turpin’s
counsel was ineffective; the claim therefore is not cognizable.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Tur-
pin’s conviction and sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED